      2:21-cv-01034-BHH          Date Filed 06/24/21     Entry Number 23       Page 1 of 2



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

 JW ALUMINUM COMPANY,

                                 Plaintiff,         Civil Action No.: 2:21-cv-1034-BHH

 v.

 ACE American Insurance Company, Starr                 NOTICE OF MOTION TO DISMISS
 Technical Risks Agency, Inc., Westport
 Insurance Corporation, AIG Specialty
 Insurance Company, & General Security
 Indemnity Company of Arizona,

                                 Defendants.


       PLEASE TAKE NOTICE that Defendants ACE AMERICAN INSURANCE

COMPANY, STARR TECHNICAL RISKS AGENCY, INC., GENERAL SECURITY

INDEMNITY COMPANY OF ARIZONA, and WESTPORT INSURANCE CORPORATION

(hereinafter, the “Insurers”), will move this Court, before the Honorable Bruce H. Hendricks at the

United States District Court for the District of South Carolina, at the J. Waties Waring Judicial

Center, 85 Broad Street, Charleston, South Carolina 29401, on a date and time designated by the

Court, pursuant to Federal Rule of Civil Procedure 12(b)(6), to dismiss Plaintiff JW Aluminum

Company’s (“JWA”) Complaint or, in the alternative, stay proceedings and compel Plaintiff to

submit to an Examination Under Oath. In support of this motion, Insurers will rely on the

accompanying Memorandum of Law in Support of Motion to Dismiss and Declaration of Charles

J. Rocco and exhibits thereto.

                                       Signature on next page
     2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23      Page 2 of 2




Dated: June 24, 2021
       Charleston, SC

                                       Respectfully submitted,



                                    By: s/Brian C. Duffy
                                        Brian C. Duffy, Fed Bar. No. 9491
                                        J. Rutledge Young, Jr., Fed. Bar No. 4432
                                        DUFFY & YOUNG, LLC
                                        96 Broad Street
                                        Charleston, South Carolina 29401
                                        (843) 720-2044 (phone)
                                        (843) 720-2047 (fax)
                                        bduffy@duffyandyoung.com
                                        jry@duffyandyoung.com

                                       Attorneys for Defendants
                                       ACE American Insurance Company, Starr
                                       Technical Risks Agency, Inc., General Security
                                       Indemnity Company of Arizona, and Westport
                                       Insurance Corporation
